                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARK BEASLEY,                                  Case No. 18-cv-07144-MMC
                                  8                      Plaintiff,                     ORDER GRANTING DEFENDANTS'
                                                                                        MOTION TO DISMISS PLAINTIFF'S
                                  9                v.                                   FIRST AMENDED COMPLAINT;
                                                                                        AFFORDING PLAINTIFF LEAVE TO
                                  10     LUCKY STORES, INC., et al.,                    AMEND; GRANTING DEFENDANT
                                                                                        NESTLÉ USA’S MOTION TO STRIKE;
                                  11                     Defendants.                    CONTINUING CASE MANAGEMENT
                                                                                        CONFERENCE
                                  12
Northern District of California
 United States District Court




                                                                                        Re: Dkt. Nos. 36, 38
                                  13

                                  14          Before the Court are two motions, both filed May 23, 2019: (1) a Motion to Dismiss
                                  15   Plaintiff's First Amended Complaint, filed jointly by all defendants to the instant action,
                                  16   pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure; and (2) a Motion to
                                  17   Strike Portions of the First Amended Complaint, filed by defendant Nestlé USA, Inc.
                                  18   (“Nestlé” or “Nestlé USA”), pursuant to Rule 12(f) of the Federal Rules of Civil Procedure.
                                  19   Plaintiff Mark Beasley (“Beasley”) has filed opposition to each said motion, to which
                                  20   defendants have replied. Having read and considered the papers filed in support of and
                                  21   in opposition to the motions, as well as the parties’ respective objections filed in
                                  22   connection therewith, the Court rules as follows.1
                                  23                                          BACKGROUND
                                  24          The instant case is a putative class action lawsuit brought by Beasley, a California
                                  25   citizen, as a purchaser and consumer of Coffee-mate, a line of coffee-creamer products.
                                  26   Beasley alleges Nestlé “manufactures, markets, and sells” Coffee-mate. (See First Am.
                                  27
                                              1
                                  28              By order filed July 16, 2019, the court took the motions under submission.
                                  1    Compl. (“FAC”), filed Dec. 19, 2018, ¶ 3.) He also alleges that four retailers, namely,

                                  2    defendants Lucky Stores, Inc. (“Lucky”), Save Mart Super Markets (“Save Mart”), Save

                                  3    Mart Companies, Inc. (“SMCI”), and The Kroger Company (“Kroger”), “sold Coffee-mate

                                  4    at their grocery stores throughout California” (see id. ¶ 4) and that, during the class

                                  5    period, he purchased Coffee-mate from grocery stores owned by said retailers (the

                                  6    “retailers” or “retailer defendants”).

                                  7           According to Beasley, Coffee-mate, during the class period, contained partially

                                  8    hydrogenated oil (“PHO”), which is an “[a]rtificial” form of trans fat (see id. ¶ 20) and an

                                  9    “unsafe food additive” (see id. ¶ 3). In addition, Beasley alleges that, for portions of the

                                  10   class period, Coffee-mate’s labels bore “unauthorized nutrient content claims” (see id.

                                  11   ¶ 79), namely, “0g Trans Fat” and/or “IT’S GOOD TO KNOW: 0g TRANS FAT/SERV . . .”

                                  12   (the “‘0g Trans Fat’ statements” or “‘0g Trans Fat’ claim(s)”) (see id. ¶ 76; see also id.
Northern District of California
 United States District Court




                                  13   ¶¶ 8, 79), and that “[t]his language was part of an intentional, long-term campaign to

                                  14   deceptively market Coffee-mate as healthful and free of trans fat” (see id. ¶ 77).

                                  15          Based on the above allegations, Beasley, on October 29, 2018, filed his initial

                                  16   complaint in the Superior Court of California, in and for the County of San Francisco.

                                  17          On November 26, 2018, defendants removed the case to federal court.2

                                  18          On December 19, 2018, Beasley filed the FAC, in which he asserts six Causes of

                                  19   Action, brought both individually and on behalf of the following two putative classes: (1) a

                                  20   “Class,” defined as “[a]ll citizens of California who purchased in California, on or after

                                  21   January 1, 2010, Coffee-mate products containing [PHO]” (see FAC ¶ 149); and (2) a “0g

                                  22   Trans Fat Claim Subclass,” defined as “[a]ll citizens of California who purchased in

                                  23   California, on or after January 1, 2010, Coffee-mate containing the nutrient content claim

                                  24   ‘0g Trans Fat’ and containing [PHO]” (see id.).

                                  25          The first two Causes of Action, brought on behalf of Beasley and the “Class,”

                                  26
                                              2
                                  27           On December 21, 2018, Beasley moved to remand the instant action to state
                                       court, which motion the Court subsequently denied. (See Order Den. Mot. to Remand,
                                  28   filed May 10, 2019, at 1.)

                                                                                     2
                                  1    challenge defendants’ manufacturing and distribution of Coffee-mate on the basis that it

                                  2    contains PHO (collectively, the “use claims”).3 Said causes of action are predicated on,

                                  3    respectively, the “unfair” and “unlawful” prongs (see id. at 27:16 & 28:1) of California’s

                                  4    “Unfair Competition Law” (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq., and “Breach

                                  5    of Implied Warranty of Merchantability” (see id. at 29:18).

                                  6           The last four Causes of Action, brought on behalf of Beasley and the “Subclass,”

                                  7    challenge defendants’ manufacturing and distribution of Coffee-mate on the basis of the

                                  8    “0g Trans Fat” statements (collectively, the “labeling claims”).4 Said causes of action are

                                  9    predicated on, respectively, the “unlawful,” “fraudulent,” and “unfair” prongs (see id. at

                                  10   30:12, 32:18, & 33:3) of the UCL, violation of California’s “False Advertising Law” (“FAL”),

                                  11   Cal. Bus. & Prof. Code §§ 17500 et seq. (see id. at 33:23), “Breach of Express Warranty”

                                  12   (see id. at 34:6), and California’s “Consumer Legal Remedies Act” (“CLRA”), Cal. Civ.
Northern District of California
 United States District Court




                                  13   Code §§ 1750 et seq. (see id. at 34:20).

                                  14          By the instant motion to dismiss, defendants seek an order dismissing the above-

                                  15   titled action. By the instant motion to strike, Nestlé seeks an order striking paragraphs of

                                  16   the FAC alleging it has a “pattern and practice” of misconduct toward consumers. (See

                                  17   Def. Nestlé’s Mot. to Strike (“Nestlé Mot.”) at 2:21; see also FAC ¶ 82.)

                                  18                                          DISCUSSION

                                  19          As noted, defendants bring two separate motions. The Court will begin with

                                  20   defendants’ joint motion to dismiss, then turn to Nestlé’s motion to strike.

                                  21

                                  22
                                              3
                                  23            To the extent the First Cause of Action, which challenges the use of PHO in
                                       Coffee-mate as “unsafe” (see FAC ¶ 176), references state-law provisions that pertain to
                                  24   labeling, advertising, and misbranding (see id. ¶ 177), such references are duplicative of
                                       allegations in the Third Cause of Action (see id. ¶ 193) and appear to be misplaced.
                                  25          4
                                                Although differentiation of the Causes of Action into “use” and “labeling” claims is
                                  26   not clear from the FAC, the parties treat them as two separate groups of claims. (See,
                                       e.g., Defs.’ Mot. to Dism. Pl.’s FAC (“Mot.”). at 1:5–6 (distinguishing between “use claims”
                                  27   and “advertising claims”); Pl.’s Opp’n to Mot. to Dism. (“Opp’n”) at 1–3 (arguing content
                                       and “use[]” of PHO as basis for first two causes of action), id. at 3–4 (arguing “0g Trans
                                  28   Fat” statements as basis for “false advertising” claims).)

                                                                                     3
                                  1    A.     Motion to Dismiss

                                  2           Defendants challenge Beasley’s claims on a number of grounds, some of which

                                  3    apply to a subset of such claims and/or defendants. In particular, defendants contend the

                                  4    use claims are both preempted and fail on their merits, that all of the labeling claims are

                                  5    barred by statutes of limitations and equitable principles, and that some of the labeling

                                  6    claims fail for lack of a showing of reliance. In addition, defendants contend the FAC, as

                                  7    a whole, fails to meet the heightened pleading requirements for fraud and that, as to the

                                  8    retailers, Beasley has failed to allege any actionable wrongdoing.

                                  9           Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure “can be

                                  10   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  11   under a cognizable legal theory.” See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  12   699 (9th Cir. 1990). Rule 8(a)(2), however, “requires only 'a short and plain statement of
Northern District of California
 United States District Court




                                  13   the claim showing that the pleader is entitled to relief.’” See Bell Atlantic Corp. v.

                                  14   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, “a

                                  15   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  16   allegations.” See id. Nonetheless, “a plaintiff's obligation to provide the grounds of his

                                  17   entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  18   of the elements of a cause of action will not do.” See id. (internal quotation, citation, and

                                  19   alteration omitted).

                                  20          In analyzing a motion to dismiss, a district court must accept as true all material

                                  21   allegations in the complaint and construe them in the light most favorable to the

                                  22   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). “To

                                  23   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  24   as true, to 'state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

                                  25   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “Factual allegations must be

                                  26   enough to raise a right to relief above the speculative level[.]” Twombly, 550 U.S. at 555.

                                  27   Courts “are not bound to accept as true a legal conclusion couched as a factual

                                  28   allegation.” See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).
                                                                                       4
                                  1           Given that defendants challenge the FAC on numerous grounds, and that the

                                  2    parties’ objections pertain not only to such grounds but to the motion to dismiss more

                                  3    generally, the Court begins by addressing the objections.

                                  4           1.     Parties’ Objections
                                  5           As noted, both parties have filed objections in connection with the instant motion.

                                  6    In that regard, Beasley objects to defendants’ reply brief on multiple grounds, namely,

                                  7    that defendants: (1) have “evaded their page limit” of 15 pages, by including “nearly five

                                  8    pages” of footnotes (see Pl.’s Objs. to Defs.’ Reply, filed Jun. 17, 2019, at 1:3–4); (2)

                                  9    “make new arguments on reply” (see id. at 1:12), with respect to preemption and tolling;

                                  10   and (3) “misstate” a decision cited therein (see id. at 2:10). Defendants, in turn, object to

                                  11   Beasley’s objection, and ask that it be stricken, on the basis that it “makes numerous

                                  12   legal arguments” and, consequently, is “an improper sur-reply.” (See Defs.’ Obj. to Pl.’s
Northern District of California
 United States District Court




                                  13   Obj., filed Jun. 18, 2019, at 1:4–5.)

                                  14          Under the applicable local rule, “[u]nless the Court expressly orders otherwise

                                  15   pursuant to a party’s request . . ., the reply brief or memorandum may not exceed 15

                                  16   pages of text.” See Civ. L. R. 7-4(b). “Text . . . must be double-spaced with no more

                                  17   than 28 lines per page, except for” specified elements, including “footnotes.” See id. 3-

                                  18   4(c)(2). In addition, “[o]nce a reply is filed,” absent an applicable exception, “no additional

                                  19   memoranda, papers or letters may be filed without prior Court approval.” See id. 7-3(d)

                                  20   (setting forth, as exceptions, “new evidence . . . submitted in the reply” and “a relevant

                                  21   judicial opinion published after the date the opposition or reply was filed”).

                                  22          At the outset, the Court notes that Beasley’s response to the reply is, although

                                  23   titled “Objections,” more properly characterized as a sur-reply, as it primarily consists of

                                  24   substantive legal arguments, and, as defendants point out, Beasley neither sought nor

                                  25   obtained permission to file a sur-reply. Further, as such sur-reply includes no objection to

                                  26   newly submitted evidence or any notice of newly decided legal authority, neither

                                  27   exception to Civil Local Rule 7-3(d) applies. Nevertheless, the Court declines to strike

                                  28   said submission, particularly when, as discussed below, defendants’ own filing is not fully
                                                                                     5
                                  1    in accordance with the local rules.

                                  2           Although defendants’ reply may technically comply with Civil Local Rule 7-4(b), as

                                  3    it contains 15 pages of text, exclusive of the signature page, it contains 19 footnotes

                                  4    totaling 132 lines, which, at 28 lines per page, comes to 4.7 pages. Moreover, nearly all

                                  5    of the footnotes contain substantive legal argument, many at great length. (See, e.g.,

                                  6    Reply at 2 n.1, 10 n.14.) Under such circumstances, defendants’ use of footnotes in the

                                  7    reply is inappropriate, and, to the extent defendants have raised arguments in the reply

                                  8    either for the first time or only in footnotes, the Court has not considered them. See

                                  9    Estate of Saunders v. Comm’r of Internal Revenue, 745 F.3d 953, 962 n.8 (9th Cir. 2014)

                                  10   (holding “[a]rguments raised only in footnotes, or only on reply, are generally deemed

                                  11   waived”). Lastly, to the extent Beasley asserts defendants have mischaracterized any

                                  12   cases, the Court, having read those cases, can assess for itself the accuracy of
Northern District of California
 United States District Court




                                  13   defendants’ description without need of further filings.

                                  14          The Court next considers Beasley’s use and labeling claims.

                                  15          2.     Use Claims: First and Second Causes of Action
                                  16          Defendants contend Beasley’s use claims, which arise under state law, are barred

                                  17   by the doctrine of conflict preemption. In support thereof, defendants cite to this Court’s

                                  18   decision in Backus v. Nestlé USA, Inc., a related case in which the Court found the use

                                  19   claims alleged therein, which likewise challenged the use of PHO in Coffee-mate,

                                  20   preempted. See Backus, 167 F. Supp. 3d 1068, 1074 (N.D. Cal. 2016).

                                  21          Conflict preemption applies where “compliance with both federal and state

                                  22   regulations is a physical impossibility” or where state law “stands as an obstacle to the

                                  23   accomplishment and execution of the full purposes and objectives of Congress,” see Ting

                                  24   v. AT&T, 319 F.3d 1126, 1136 (9th Cir. 2003) (internal quotations and citations omitted);

                                  25   see also Geier v. American Honda Motor Co., Inc., 529 U.S. 861, 873–75 (2000) (holding

                                  26   conflict preemption applies to lawsuits that “prevent or frustrate the accomplishment of a

                                  27   federal objective”; finding “common-law ‘no airbag’” claim preempted where, based on

                                  28   various objectives, Department of Transportation (“DOT”) regulation provided vehicle
                                                                                     6
                                  1    manufacturers with range of choices among different passive restraint devices). “Parties

                                  2    seeking to invalidate a state law based on preemption bear the considerable burden of

                                  3    overcoming the starting presumption that Congress does not intend to supplant state

                                  4    law.” See Stengel v. Medtronic, Inc., 704 F.3d 1224, 1227 (9th Cir. 2013) (en banc)

                                  5    (internal quotation and citation omitted).

                                  6           Here, as noted, Beasley’s use claims are predicated on the “unfair” and “unlawful”

                                  7    prongs of the UCL (see FAC at 27:16 & 28:1)5 and on breach of the implied warranty of

                                  8    merchantability (see id. at 29:18),6 the same theories on which the use claims in Backus

                                  9    were predicated (see Case No. C 15-1963, First Am. Compl., filed June 26, 2015, at 29:6

                                  10   (alleging use of PHO violated “unfair prong” of UCL); id. at 30:2 (alleging use of PHO

                                  11   violated “unlawful prong” of UCL); id. at 31:9 (alleging use of PHO violated “implied

                                  12   warranty of merchantability”)). As also noted, the Court, in Backus, determined the use
Northern District of California
 United States District Court




                                  13   claims were preempted, see Backus, 167 F. Supp. 3d at 1074, and, as discussed below,

                                  14   Beasley has provided the Court with no reason to alter its prior determination.

                                  15          The relevant federal law is the Food, Drug, and Cosmetic Act (“FDCA”), which

                                  16   prohibits, inter alia, “[t]he introduction or delivery for introduction into interstate commerce

                                  17   of any food . . . that is adulterated,” see 21 U.S.C. § 331(a), and “[t]he receipt in interstate

                                  18   commerce of any food . . . that is adulterated . . ., and the delivery or proffered delivery

                                  19   thereof,” see id. § 331(c). A food is deemed adulterated “if it is or if it bears or contains

                                  20   . . . any food additive that is unsafe within the meaning of section 348 of this title [21

                                  21

                                  22
                                              5
                                                The UCL “prohibits . . . unfair competition, which it defines as ‘any unlawful,
                                       unfair or fraudulent business act or practice.’” See Kwikset Corp. v. Sup. Ct., 51 Cal.4th
                                  23   310, 320 (2011) (citing Cal. Bus. & Prof. Code § 17200); see also Kearns v. Ford Motor
                                       Co., 567 F.3d 1120, 1127 (9th Cir. 2009) (holding “[e]ach prong of the UCL is a separate
                                  24   and distinct theory of liability”).
                                              6
                                  25            Although Beasley does not identify, in the FAC, the legal basis for his implied
                                       warranty claim, he relies on two statutes in his opposition. (See Opp’n at 2:11.) Under
                                  26   said statutes, “a warranty that . . . goods shall be merchantable is implied in a contract for
                                       their sale if the seller is a merchant with respect to goods of that kind,” see Cal. Com.
                                  27   Code § 2314(1), and goods are “merchantable” if they are “fit for the ordinary purposes
                                       for which such goods are used,” see id. § 2314(2)(c); see also Cal. Civ. Code
                                  28   § 1791.1(a)(2).

                                                                                      7
                                  1    U.S.C. § 348],” see id. § 342(a)(2)(C)(i). A food additive, in turn, is deemed unsafe

                                  2    unless, in pertinent part, it complies with “a regulation issued under this section [21

                                  3    U.S.C. § 348] prescribing the conditions under which such additive may be safely used.”

                                  4    See id. § 348(a)(2).

                                  5           On June 17, 2015, the FDA published a final determination and declaratory order,

                                  6    finding “there is no longer a consensus among qualified experts” that PHOs “are

                                  7    generally recognized as safe (GRAS) for any use in human food,” see Final

                                  8    Determination Regarding Partially Hydrogenated Oils (“Final Determination”), 80 Fed.

                                  9    Reg. 34650-01, 34650 (June 17, 2018), and that, as a result, PHOs “are food additives

                                  10   subject to” 21 U.S.C. § 348, see id. Pursuant to said order, the FDA “require[d]

                                  11   discontinuation of the use of” PHOs, see id. at 34656, and set a “compliance date” of

                                  12   June 18, 2018, see id. at 35653, 34668–69 (explaining three-year compliance deadline
Northern District of California
 United States District Court




                                  13   would provide time for “submission and review of food additive petitions” for PHOs and

                                  14   time to address challenges in “reformulat[ing] products to remove PHOs”).7

                                  15          Thereafter, Congress passed the Consolidated Appropriations Act for 2016, which

                                  16   provides that “[n]o [PHOs] as defined in the [Final Determination] shall be deemed unsafe

                                  17   within the meaning of section 409(a) [21 U.S.C. § 348(a)] and no food that is introduced

                                  18   or delivered for introduction into interstate commerce that bears or contains a [PHO] shall

                                  19   be deemed adulterated under section[] . . . 402(a)(2)(C)(i) [21 U.S.C. § 342(a)(2)(C)(i)] by

                                  20   virtue of bearing or containing a [PHO] until the compliance date as specified in such

                                  21   order (June 18, 2018).” Consol. Appropriations Act, 2016, Pub. L. 114-113 § 754, 129

                                  22   Stat. 2242 (Dec. 18, 2015) (“§ 754”).8

                                  23

                                  24
                                              7
                                               The FDA subsequently extended said compliance date “for certain uses of
                                       PHOs.” See Final Determination Regarding Partially Hydrogenated Oils, 83 Fed. Reg.
                                  25   23358-01, 23358 (May 21, 2018). As the parties do not contend such extension is
                                       relevant to the instant case, the Court does not address it further herein.
                                  26          8
                                               Subsequently, Congress passed the Consolidated Appropriations Act, 2018,
                                  27   which contains a provision that is identical to § 754 in all respects except for the addition
                                       of a phrase identifying “section 409(a)” as part of the FDCA and providing the
                                  28   corresponding citation to the United States Code. See Consol. Appropriations Act, 2018,
                                       Pub. L. 115-141 § 738, 132 Stat. 348 (Mar. 23, 2018). No party contends said provision
                                                                                      8
                                  1           Here Beasley’s use claims challenge the sale of PHO-containing Coffee-mate, “on

                                  2    or after January 1, 2010.” (See FAC ¶ 149.) As in Backus, such claims “would

                                  3    effectively negate the FDA’s order setting a compliance date in 2018,” see Backus, 167

                                  4    F. Supp. 3d at 1072, and “conflict with Congress’s decision not to deem PHOs unsafe, or

                                  5    the food containing them adulterated, pending the June 18, 2018, compliance date set by

                                  6    the FDA,” see id. at 1074. Beasley’s arguments to the contrary are not persuasive.

                                  7           At the outset, as defendants point out, Beasley reiterates a number of arguments

                                  8    made in Backus. In particular, Beasley relies on the “presumption against preemption”

                                  9    (see Opp’n at 12:7) and contends that: (1) the FDA, in the Final Determination,

                                  10   “disclaimed preemption of state prohibitions or limits on PHO use” (see id. at 13:4–5); (2)

                                  11   the FDA, having determined PHO is not GRAS, “lack[ed] the statutory authority to . . .

                                  12   authorize the sale of PHO” (see id. at 13:12) (emphasis omitted) and, consequently, the
Northern District of California
 United States District Court




                                  13   compliance period entailed “a question of enforcement discretion, not legality” (see id. at

                                  14   13:11); (3) § 754 merely “regulate[s] what the FDA may do between the date of its

                                  15   passage, December 15, 2015[,] and June 18, 2018” (see id. at 11:2–3); and (4) § 754

                                  16   does not “apply retroactively,” i.e., prior to the Final Determination (see id. at 11:12). In

                                  17   Backus, the Court, while acknowledging the presumption against preemption, see

                                  18   Backus, 167 F. Supp. 3d at 1070–71, nonetheless found the use claims preempted. In

                                  19   reaching such conclusion, the Court expressly rejected the first two arguments set forth

                                  20   above, as to the FDA’s asserted disclaimer and lack of authority, see id. at 1073 (noting

                                  21   FDA “‘declined to take a position’” as to preemptive effect of Final Determination; finding

                                  22   argument FDA lacked authority to authorize use of PHO “mooted” by enactment of § 754,

                                  23   “by which Congress essentially ratified” Final Determination), and implicitly rejected the

                                  24   latter two arguments, as to the scope of § 754.

                                  25          Significantly, Beasley has not provided the Court with any authority or other

                                  26   reason to suggest its conclusion in Backus was incorrect or that it should reach a

                                  27

                                  28   differs in any substantive respect from § 754.

                                                                                      9
                                  1    different conclusion in the instant case. First, to the extent Beasley now argues the

                                  2    existence of federal regulations “permitting a food is not grounds for conflict preempting a

                                  3    state law that imposes heavier regulations or prohibits the same food” (see Opp’n at 8:2–

                                  4    3), the cases he cites in support of such proposition are inapposite, as each said case

                                  5    considered whether a broadly applicable federal law governing an industry preempted a

                                  6    narrower state law prohibiting specific conduct not encompassed by the broader statute.

                                  7    See, e.g., Ass’n des Éleveurs de Canards et d’Oies du Québec v. Becerra, 870 F.3d

                                  8    1140, 1153 (9th Cir. 2017) (finding no conflict between federal poultry law regulating

                                  9    establishments where slaughter and processing occur and state law prohibiting force-

                                  10   feeding ducks and geese); Chinatown Neighborhood Ass’n v. Harris, 794 F.3d 1136,

                                  11   1139–43 (9th Cir. 2015) (finding no conflict between federal law vesting “exclusive fishery

                                  12   management authority” in federal government and state law making it a misdemeanor to
Northern District of California
 United States District Court




                                  13   sell detached shark fins within state). The instant case, by contrast, presents the inverse

                                  14   of such circumstances, a situation where the plaintiff relies on a broadly applicable state

                                  15   law to challenge specific conduct expressly permitted under federal law.

                                  16          Next, Beasley’s reliance on Hawkins v. Kroger Co., 2019 WL 1506845 (S.D. Cal.

                                  17   2019), is misplaced. In Hawkins, as in the instant case, the plaintiff brought both use and

                                  18   labeling claims, challenging the use of PHO in a food product and the “0g Trans Fat”

                                  19   statement on the packaging. See id. at *1. Although, as Beasley points out, the Ninth

                                  20   Circuit found the plaintiff’s “label claims are not preempted,” and instructed the district

                                  21   court to consider, on remand, “whether the use claims are preempted,” see Hawkins v.

                                  22   Kroger Co., 906 F.3d 763, 773 (9th Cir. 2018) (noting “[t]he preemption issue was not

                                  23   fully briefed on appeal”), the district court’s decision on remand appears to address

                                  24   preemption only with respect to the labeling claims, see Hawkins, 2019 WL 1506845, at

                                  25   *4 (holding “0g Trans Fat” statement “made outside the nutrition label[] is not preempted”;

                                  26   distinguishing, as a “line of authority address[ing] a different issue than that before the

                                  27   court,” cases holding use claims preempted). In any event, even assuming the district

                                  28   court did conclude the use claims were not preempted, this Court, for the reasons stated
                                                                                     10
                                  1    above, disagrees. Moreover, numerous other district courts, faced with similar

                                  2    arguments as those presented here, have likewise found claims challenging the use of

                                  3    PHO preempted. See, e.g., Beasley v. Conagra Brands, Inc., 374 F. Supp. 3d 869, 874–

                                  4    78 (N.D. Cal. 2019) (holding conflict preemption barred UCL and implied warranty of

                                  5    merchantability claims challenging use of PHOs in popcorn snack prior to June 18, 2018;

                                  6    rejecting plaintiff’s arguments as to presumption, enforcement discretion, and scope of

                                  7    § 754); Backus v. General Mills, Inc., 2018 WL 6460441, at *3–6 (N.D. Cal. 2018)

                                  8    (holding conflict preemption barred UCL claims challenging use of PHO in baking mix

                                  9    products; rejecting plaintiff’s arguments as to presumption and scope of § 754); Backus v.

                                  10   Biscomerica Corp., 2017 WL 1133406, at *2–4 (N.D. Cal. 2017) (holding conflict

                                  11   preemption barred UCL claims challenging use of PHO in packaged cookies; rejecting

                                  12   plaintiff’s arguments as to enforcement discretion and FDA’s view regarding preemptive
Northern District of California
 United States District Court




                                  13   effect of Final Determination).

                                  14          In sum, faced with the same type of use claims, the same regulatory and statutory

                                  15   framework, and, by and large, the same arguments, the Court concludes Beasley’s use

                                  16   claims, like those in Backus, are preempted. See Backus, 167 F. Supp. 3d at 1074.

                                  17          Accordingly, the First and Second Causes of Action are subject to dismissal.9

                                  18          3.     Labeling Claims: Third Through Sixth Causes of Action
                                  19          As noted, Beasley’s labeling claims challenge, as false and misleading, the “0g

                                  20   Trans Fat” statements on Coffee-mate labels, and are brought under four causes of

                                  21   action: the UCL, the FAL, breach of express warranty, and the CLRA.

                                  22          Under the UCL, as set forth above, “any unlawful, unfair or fraudulent business act

                                  23   or practice” is prohibited. See Cal. Bus. & Prof. Code § 17200. Beasley invokes all three

                                  24   prongs of the UCL.

                                  25          The FAL makes it “unlawful for any person, . . . with intent directly or indirectly to

                                  26
                                  27
                                             In light of such ruling, the Court does not address herein defendant’s additional
                                              9

                                  28   arguments in support of dismissal of the first two causes of action.

                                                                                     11
                                  1    dispose of . . . property . . ., to make or disseminate or cause to be made or disseminated

                                  2    before the public in this state . . . any statement, concerning that . . . property . . ., which

                                  3    is untrue or misleading, and which is known, or which by the exercise of reasonable care

                                  4    should be known, to be untrue or misleading.” See id. § 17500.

                                  5           The CLRA prohibits specified “unfair methods of competition and unfair or

                                  6    deceptive acts or practices undertaken by any person in a transaction intended to result

                                  7    or that results in the sale . . . of goods . . . to any consumer.” See Cal. Civ. Code

                                  8    § 1770(a).10

                                  9           Defendants seek to dismiss Beasley’s labeling claims on multiple bases, namely,

                                  10   failure to comply with Federal Rule of Civil Procedure Rule 9(b), failure to meet limitations

                                  11   periods, failure to plead reliance on the challenged statement, “principles of equity” (see

                                  12   Mot. at 13:18), and, with respect to the retailer defendants, failure to allege “any
Northern District of California
 United States District Court




                                  13   actionable wrongdoing” (see id. at 15:21). The Court addresses each such basis in turn.

                                  14                  a.     Rule 9(b)
                                  15          Defendants contend the FAC “fails to meet the heightened pleading requirements

                                  16   of Rule 9(b).” (See Mot. at 14:14–15.) In particular, they argue Beasley has not provided

                                  17   “the basic details” of his Coffee-mate purchases (see id. at 14:25), including when he

                                  18   purchased Coffee-mate, the “type/flavor” he purchased (see id. at 15:1), and “how and

                                  19   why he relied on” the “0g Trans Fat” statements (see id.).

                                  20          Where a party alleges fraud, Rule 9(b) requires the party to “state with particularity

                                  21   the circumstances constituting fraud.” See Fed. R. Civ. P. 9(b); see also Kearns, 567

                                  22   F.3d at 1125 (holding, if plaintiff alleges “a unified course of fraudulent conduct and

                                  23   rel[ies] entirely on that course of conduct as the basis of [a] claim, . . . the claim is said to

                                  24
                                              10
                                  25             Beasley does not identify, in either the FAC or his opposition, the statute or
                                       other legal basis for his breach of warranty claim. The Court notes, however, that, under
                                  26   the California Commercial Code, “[e]xpress warranties are created by the seller” under
                                       specified circumstances. See Cal. Com. Code § 2313(1)(a)–(b) (providing, inter alia, for
                                  27   express warranty based on “[a]ny affirmation of fact or promise made by the seller to the
                                       buyer which relates to the goods and becomes part of the basis of the bargain” and “[a]ny
                                  28   description of the goods which is made part of the basis of the bargain”).

                                                                                      12
                                  1    be ‘grounded in fraud[,]’ . . . and the pleading . . . as a whole must satisfy the particularity

                                  2    requirement of Rule 9(b)”).

                                  3           Beasley does not dispute that Rule 9(b) applies to his labeling claims but, rather,

                                  4    contends he has met the rule’s requirements. Moreover, a review of the FAC shows

                                  5    Beasley repeatedly alleges defendants engaged in fraudulent conduct in using the “0g

                                  6    Trans Fat” statements. (See, e.g., FAC ¶ 8 (alleging “[d]efendants . . . defrauded the

                                  7    class” by using “0g Trans Fat” claim); id. ¶ 195 (alleging, with respect to “unlawful” prong

                                  8    of UCL, “[d]efendants leveraged their deception to induce” purchases of Coffee-mate); id.

                                  9    ¶ 205 (alleging, with respect to “unfair” prong of UCL, “[d]efendants . . . advertised

                                  10   [Coffee-mate] in a fraudulent manner”).)

                                  11          “To satisfy Rule 9(b), a pleading must identify the who, what, when, where, and

                                  12   how of the misconduct charged, as well as what is false or misleading about [the
Northern District of California
 United States District Court




                                  13   purportedly fraudulent] statement, and why it is false.” Cafasso v. Gen. Dynamics C4

                                  14   Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011) (alteration in original; internal quotation

                                  15   and citation omitted).

                                  16          Here, Beasley alleges that: (1) “[d]uring the class period . . ., Nestle unlawfully

                                  17   made Coffee-mate with” PHO (see FAC ¶ 3); (2) he “repeatedly purchased Coffee-mate

                                  18   for personal and household consumption” (see id. ¶ 19); (3) he “purchased Coffee-mate

                                  19   during the class period approximately once per month” (see id. ¶ 71); (4) he “purchased

                                  20   . . . Coffee-mate from the grocery stores owned by [d]efendants Lucky, Save Mart, SMCI,

                                  21   and Kroger during the class period” (see id. ¶ 9), the “most frequent locations” of such

                                  22   purchases being a “Foods Co” store in San Francisco and a Lucky store in San Bruno

                                  23   (see id. ¶ 72; see also id. ¶ 19); (5) such purchases “included both the liquid and powder

                                  24   versions of Coffee-mate” (see id. ¶ 71); (6) “[d]uring much of the class period, Coffee-

                                  25   mate was made with PHO yet contained the deceptive health and wellness claim ‘0g

                                  26   Trans Fat’” (see id. ¶ 76; see also id. ¶ 8); (7) he “relied on Nestle’s ‘0g Trans Fat’ claim

                                  27   as a substantial factor in some of his purchases” (see id. ¶ 75); (8) “on at least one

                                  28   occasion, [he] would not have purchased Coffee-mate absent” the “0g Trans Fat” claim
                                                                                      13
                                  1    (see id. ¶ 144); and (9) “in January 2017, . . . he learned that Coffee-mate contained an

                                  2    unsafe food additive for years and was fraudulently marketed” (see id. ¶ 73). As

                                  3    discussed below, the Court finds the FAC does not meet the requirements of Rule 9(b).

                                  4           At the outset, the Court notes that, although Beasley alleges the class period

                                  5    began “on or after January 1, 2010” (see id. ¶ 149), he does not allege a corresponding

                                  6    end date. Consequently, Beasley’s purchases could have occurred any time between

                                  7    January 1, 2010, and October 29, 2018, the date Beasley filed his initial complaint in

                                  8    state court, a period of nearly nine years.

                                  9           Given such time span, Beasley’s allegations that he “repeatedly” purchased

                                  10   Coffee-mate (see id. ¶ 19) and purchased the product “during the class period once per

                                  11   month” (see id. ¶ 71) are too general to satisfy the “when” requirement of Rule 9(b). See

                                  12   Yumul v. Smart Balance, Inc., 733 F. Supp. 2d 1117, 1124 (C.D. Cal. 2010) (finding
Northern District of California
 United States District Court




                                  13   allegation plaintiff “repeatedly” purchased product during class period of 10.5 years

                                  14   insufficient to satisfy Rule 9(b)). In particular, the Court cannot determine from said

                                  15   allegations when Beasley purchased Coffee-mate, including whether he purchased it

                                  16   throughout the entire class period or only for a portion of the period and, if the latter, what

                                  17   portion thereof.

                                  18          Moreover, Beasley does not allege when, during the class period, Coffee-mate

                                  19   contained PHO,11 when its labeling contained the “0g Trans Fat” claim, when he relied on

                                  20   such claim, or from which retailer(s) he purchased Coffee-mate in any such instance.

                                  21   See, e.g., id. at 1124 (finding plaintiff did not allege “when during the [class] period . . .

                                  22   she saw” representations at issue). Further, it is unclear from the FAC whether the

                                  23   inclusion of PHO and/or the “0g Trans Fat” claim varied across different forms or flavors

                                  24   of Coffee-mate. See id. (finding plaintiff did not allege product packaging “remained

                                  25

                                  26
                                              11
                                                 Although Beasley alleges that, “[u]nless otherwise stated, references to Coffee-
                                       mate only include Coffee-mate during the period it contained PHO” (see FAC ¶ 3) and
                                  27   further alleges Nestlé “now uses ‘soybean and/or canola oil,’ neither of which contain[s]
                                       trans fat, as a substitute for PHO in the current formulation” of Coffee-mate (see id. ¶ 80),
                                  28   he does not allege when Nestlé stopped using PHO in Coffee-mate.

                                                                                      14
                                  1    consistent throughout” class period; noting packaging “may have changed over the

                                  2    course of” said period).12 Such deficiencies are particularly significant in light of

                                  3    Beasley’s acknowledgment that he relied on the “0g Trans Fat” claim for only “some” of

                                  4    his purchases (see FAC ¶ 75), and that, for at least some portion of the class period,

                                  5    Coffee-mate did not contain PHO and/or did not bear the “0g Trans Fat” claim (see, e.g.,

                                  6    id. ¶¶ 8, 76 (alleging Coffee-mate contained PHO yet bore “0g Trans Fat” claim during

                                  7    “much of the class period”); see also Beasley, 374 F. Supp. 3d at 882 (finding allegations

                                  8    showing plaintiff purchased product containing PHO “at some time during an 8.5 year

                                  9    window” insufficient under Rule 9(b), “particularly where the complaint lack[ed]

                                  10   allegations” as to when use of PHO was discontinued; explaining “if plaintiff purchased

                                  11   [product] after . . . it stopped containing PHOs, he would have no claim”).

                                  12          Lastly, as discussed below, some or all of Beasley’s purchases may fall outside
Northern District of California
 United States District Court




                                  13   the applicable statutes of limitations. Beasley “must plead when he bought the PHO-

                                  14   containing [Coffee-mate] with greater specificity in order that the Court may fairly

                                  15   evaluate the question of timeliness.” See Beasley, 374 F. Supp. 3d at 882.

                                  16          In sum, Beasley’s allegations as to when he purchased Coffee-mate are

                                  17   insufficient, and, accordingly, the Court finds the Third through Sixth Causes of Action are

                                  18   subject to dismissal for failure to satisfy the requirements of Rule 9(b). See id.

                                  19   (dismissing labeling claims for failure to comply with Rule 9(b)).

                                  20                 b.     Timeliness
                                  21          Defendants contend Beasley’s labeling claims are time-barred because, according

                                  22   to defendants, the “0g Trans Fat” statement was “removed outside of the limitations

                                  23   period.” (See Mot. at 10:9–10.) In particular, defendants argue that, “[a]t best for

                                  24   [Beasley], the statute of limitations . . . bars claims that accrued prior to October 29,

                                  25
                                              12
                                  26             Although the FAC includes partial depictions of Coffee-mate labeling bearing the
                                       statement “0g Trans Fat” or “0g Trans Fat/SERV” (see FAC ¶ 76), the Court cannot
                                  27   determine from the depictions when such labeling was in use, nor whether it was used on
                                       all Coffee-mate products. See, e.g., Yumul, 733 F. Supp. 2d at 1124 n.8 (noting plaintiff
                                  28   did not allege when manufacturer “used the packaging depicted”).

                                                                                     15
                                  1    2014” (see id. at 9:12–13), for the asserted reason that, as of February 2012 and July

                                  2    2013, respectively, “no labels produced for Coffee-mate” powder products and liquid

                                  3    products contained the challenged statement (see id. at 9:13). In support of such

                                  4    assertion, defendants have submitted a declaration by Rena Kashmere, a Nestlé

                                  5    employee (see Decl. of Rena Kashmere, filed May 23, 2019 (“Kashmere Declaration”)),

                                  6    together with a Request for Judicial Notice of two exhibits depicting Coffee-mate product

                                  7    labels (see Defs.’ Req. for Jud. Notice, filed May 23, 2019; see also Kashmere Decl. Exs.

                                  8    1–2).

                                  9            Beasley responds that the statute of limitations issue is an affirmative defense that

                                  10   “cannot be resolved at this stage” of the proceedings (see Opp’n at 16:2) because: (1)

                                  11   the FAC does not contain the requisite facts to prove such defense; (2) the Kashmere

                                  12   Declaration is “extrinsic evidence” (see id. at 16:17);13 and (3) he “adequately pleaded
Northern District of California
 United States District Court




                                  13   delayed discovery” (see id. at 17:1).

                                  14                         (1)    Statutes of Limitations
                                  15           In the instant case, Beasley’s labeling claims are, depending on the particular

                                  16   statute on which Beasley relies, subject to either a three-year or four-year limitations

                                  17   period. See Cal. Code Civ. Proc. § 338(a) (providing three-year limitations period for FAL

                                  18   claims); Cal. Civ. Code § 1783 (providing three-year limitations period for CLRA claims);

                                  19   Cal. Bus. & Prof. Code § 17208 (providing four-year limitations period for UCL claims);

                                  20   Cal. Com. Code § 2725(1) (providing four-year limitations period for breach of express

                                  21   warranty claims); see also Beasley, 374 F. Supp. 3d at 882 (holding, with respect to

                                  22   labeling claims brought pursuant to the FAL, CLRA, and UCL and for breach of express

                                  23   warranty, “[t]he operative statutes provide for three[-] or four-year limitations periods”;

                                  24   citing above-referenced statutory provisions). As Beasley filed his initial complaint on

                                  25   October 29, 2018, the limitations period goes back three years, to October 29, 2015, for

                                  26
                                  27
                                                The Court understands Beasley’s objection to the Kashmere Declaration to
                                               13

                                  28   include the exhibits it purports to authenticate.

                                                                                     16
                                  1    his FAL and CLRA claims, and four years, to October 29, 2014, for his UCL and breach

                                  2    of warranty claims.

                                  3           As noted, Beasley alleges a class period that dates back to January 1, 2010, more

                                  4    than four years before October 29, 2014, and more than five years before October 29,

                                  5    2015. Consequently, it appears from the FAC that at least some, and perhaps all, of

                                  6    Beasley’s labeling claims may be time-barred. The Court cannot determine from the

                                  7    FAC, however, whether any or all of Beasley’s purchases fell outside the limitations

                                  8    periods, given the lack of specificity as to when and which type of Coffee-mate products

                                  9    he purchased, and whether those products, at the time of purchase, contained PHO and

                                  10   bore the challenged labeling statement. Accordingly, the Court cannot, based on the

                                  11   FAC, find Beasley’s labeling claims are time-barred.

                                  12          Nor can the Court rely on the Kashmere Declaration or its attached exhibits to
Northern District of California
 United States District Court




                                  13   make such a finding. For the reasons set forth below, the Court finds the declaration

                                  14   constitutes extrinsic evidence not properly considered on a motion to dismiss and that,

                                  15   contrary to defendants’ contention (see Defs.’ Req. for Jud. Not. at 1–3), the exhibits

                                  16   depicting product labels (see Kashmere Decl. Exs. 1–2) are not subject to judicial notice

                                  17   under the “incorporation by reference” doctrine.

                                  18          Generally, a district court, in ruling on a Rule 12(b)(6) motion, “may not consider

                                  19   any material beyond the pleadings.” See Hal Roach Studios, Inc. v. Richard Feiner &

                                  20   Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). Pursuant to the doctrine of

                                  21   “incorporation by reference,” however, courts may consider “documents whose contents

                                  22   are alleged in a complaint and whose authenticity no party questions, but which are not

                                  23   physically attached to the [plaintiff’s] pleading.” See Knievel v. ESPN, 393 F.3d 1068,

                                  24   1076 (9th Cir. 2005) (alteration in original; internal quotation and citation omitted).

                                  25          Here, the Kashmere Declaration states that: (1) “[n]o later than July 2013, none of

                                  26   the labels produced for Coffee-mate liquid products contained a ‘0g Trans Fat’ statement

                                  27   on the front panel of the label” (see Kashmere Decl. ¶ 5); (2) “[n]o later than February

                                  28   2012, none of the labels produced for Coffee-mate powder products contained a ‘0g
                                                                                     17
                                  1    Trans Fat’ statement on the front panel of the label” (see id. ¶ 4); (3) “[t]he Coffee-mate

                                  2    labels pictured on page 13 (¶ 74) of the [initial] complaint are labels that were introduced

                                  3    . . . in the 2008–2009 time frame” and that “have been superseded several times since,

                                  4    including [by] the removal of the ‘0g Trans Fat’ statement in 2012 and 2013” (see id. ¶ 8);

                                  5    and (4) “[c]urrently,” no Coffee-mate labels, whether for liquid or powder versions of the

                                  6    product, “contains a ‘0g Trans Fat’ statement on the front panel” (see id. ¶¶ 6–7). In

                                  7    addition, the declaration identifies Exhibits 1 and 2 as copies of the labels for liquid and

                                  8    powder products, respectively, that were “in market”14 during the time period of “January

                                  9    2014 to the present” and “January 2013 to the present,” respectively. (See id. ¶¶ 6–7.)

                                  10          Significantly, none of the above-referenced factual assertions are contained in the

                                  11   FAC, and, as Beasley points out, they constitute evidence to which Nestlé “has privileged

                                  12   access,” but as to which he “has had no ability to conduct discovery.” (See Opp’n at
Northern District of California
 United States District Court




                                  13   16:18–19.) Further, the labels depicted in Exhibits 1 and 2 (see Kashmere Decl. Ex. 1 at

                                  14   2–4; id. Ex. 2 at 2) differ from those depicted in the FAC (see FAC ¶ 76 at 13–14), and

                                  15   none of the depictions, either in the exhibits or in the FAC, display any dates.

                                  16          Given the above circumstances, the Court does not consider, for purposes of the

                                  17   instant motion, either the Kashmere Declaration or the exhibits referenced therein.

                                  18   Nevertheless, because, as noted, it appears from the FAC itself that at least some of the

                                  19   claims may be time-barred, and because the FAC includes a section on delayed

                                  20   discovery, the Court next turns to the delayed discovery rule.

                                  21                        (2)    Delayed Discovery Rule
                                  22          Under California law, “to rely on the discovery rule for delayed accrual of a cause

                                  23   of action,” the plaintiff “must specifically plead facts to show (1) the time and manner of

                                  24

                                  25
                                              14
                                                 It is unclear what defendants mean by the phrase “in market.” The declaration
                                       identifies the approximate dates Nestlé stopped producing labels with “a ‘0g Trans Fat’
                                  26   statement,” which says nothing about when it stopped using such labels or when any of
                                       the defendants stopped selling Coffee-mate products bearing such labels. Moreover, as
                                  27   noted, defendants refer only to the “front panel” of the label (see, e.g., Kashmere Decl.
                                       ¶¶ 4–5), whereas the FAC also relies on statements located “on the back of the product”
                                  28   (see FAC ¶ 76 at 12:25; see also id. ¶ 76 at 14:1–7).

                                                                                     18
                                  1    discovery and (2) the inability to have made earlier discovery despite reasonable

                                  2    diligence.” Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 808 (2005) (internal

                                  3    quotation, citation, and emphasis omitted). “In assessing the sufficiency of the

                                  4    allegations of delayed discovery, the court places the burden on the plaintiff to show

                                  5    diligence; conclusory allegations will not withstand” a motion to dismiss. See id. (internal

                                  6    quotation and citation omitted).

                                  7           Here, Beasley alleges, he “did not discover” defendants’ unlawful conduct “until

                                  8    January 2017, when he learned that Coffee-mate contained, despite its explicit label

                                  9    claim, trans fat, and that trans fat is harmful to human health in any quantity.” (See FAC

                                  10   ¶ 146; see also id. ¶ 75 (alleging Beasley “first discovered [d]efendants’ unlawful acts . . .

                                  11   in January 2017, when he learned that Coffee-mate contained an unsafe food additive for

                                  12   years and was fraudulently marketed”).) In addition, Beasley alleges that, “in the
Northern District of California
 United States District Court




                                  13   exercise of reasonable diligence, [he] could not have discovered earlier [d]efendants’

                                  14   fraudulent and unlawful acts,” as he is “not a nutritionist, food expert, or food scientist, but

                                  15   rather a lay consumer.” (See id. ¶ 74; see also id. ¶ 147 (alleging Beasley “does not

                                  16   typically read or have ready access to scholarly journals . . . where the scientific evidence

                                  17   of artificial trans fat’s dangers has been published”; further alleging “Nestle’s labeling

                                  18   practices—in particular, representing for many years that Coffee-mate has ‘0g Trans

                                  19   Fat’—actively impeded [his] . . . abilit[y] to discover the dangerous effects of Coffee-mate

                                  20   throughout the class period”).)

                                  21          Although Beasley has pled the time of his discovery, he has failed to plead the

                                  22   manner thereof, as he merely identifies “January 2017” as the date he “learned” (see id.

                                  23   ¶¶ 73, 146) about “the facts of his claims” (see id. ¶ 146). Further, his alleged lack of

                                  24   expertise is, without more, insufficient to support his assertion that he could not have

                                  25   discovered those facts earlier.

                                  26          Accordingly, the Court finds Beasley has not pled sufficient facts to invoke the

                                  27   delayed discovery rule. See Fox, 35 Cal. 4th at 808; see also Beasley, 374 F. Supp. 3d

                                  28   at 883 (finding, where plaintiff “allege[d] no facts regarding the manner” of discovery, “his
                                                                                     19
                                  1    statements that he could not have made his discovery sooner are nothing more than

                                  2    conclusory”).15

                                  3                  c.     Standing: Reliance Element
                                  4           Defendants also challenge Beasley’s statutory standing to bring two of his labeling

                                  5    claims, namely, his UCL and FAL claims, on the basis that Beasley “has not plausibly

                                  6    alleged that the [‘0g Trans Fat’] statement was an ‘immediate cause’ of his purchase.”

                                  7    (See Mot. at 13:15–16 (citation omitted).)

                                  8           To have standing to pursue a claim under the UCL or FAL, a party must: “(1)

                                  9    establish a loss or deprivation of money or property sufficient to qualify as injury in fact,

                                  10   i.e., economic injury[;] and (2) show that that economic injury was the result of, i.e.,

                                  11   caused by, the unfair business practice or false advertising that is the gravamen of the

                                  12   claim.” See Kwikset Corp., 51 Cal.4th at 322 (emphasis omitted).16 With respect to the
Northern District of California
 United States District Court




                                  13   second element, in a case “based on a fraud theory,” see id. at 326 (internal quotation

                                  14   and citation omitted), a plaintiff “proceeding on a claim of misrepresentation . . . must

                                  15   demonstrate actual reliance on the allegedly deceptive or misleading statements,” see id.

                                  16   at 326–27 (internal quotation and citation omitted) (explaining plaintiff “must show that the

                                  17   misrepresentation was an immediate cause of the injury-producing conduct” (internal

                                  18   quotation and citation omitted)).

                                  19          According to defendants, Beasley has conceded that, prior to January 2017, he

                                  20   was unaware “‘that trans fat is harmful to human health’” (see Mot. at 13:3–4 (quoting

                                  21   FAC ¶ 146)), and, consequently, defendants argue, neither “the amount of trans fat in

                                  22   Coffee-mate” nor the “0g Trans Fat” claim could have been “material” to his purchasing

                                  23

                                  24
                                              15
                                                 Although Beasley argues the running of the statute of limitations was “toll[ed]”
                                       during the pendency of the Backus putative class action (see Opp’n at 21–22), the FAC
                                  25   includes no allegations to support such finding, nor does Beasley ask the Court to take
                                       judicial notice of any facts relevant thereto. Accordingly, the Court does not address said
                                  26   issue further herein.
                                              16
                                  27            Defendants do not contend Beasley failed to allege economic injury, and the
                                       Court finds such element satisfied. (See FAC ¶ 145 (alleging Beasley “suffered loss in
                                  28   an amount equal to the amount he paid for Coffee-mate”).)

                                                                                     20
                                  1    decisions (see id. at 13:11–12). In response, Beasley states defendants have

                                  2    “misquote[d]” the FAC (see Opp’n at 23:1), which, as he points out, “does not allege that

                                  3    he merely discovered that trans fat is ‘harmful to human health’ in January 2017, but that

                                  4    it was harmful ‘in any quantity’” (see id. at 23:13-14 (quoting FAC ¶ 146)). Nevertheless,

                                  5    for the reasons discussed below, the Court finds the allegations in the FAC are

                                  6    inadequate to plead reliance.

                                  7           In that regard, the allegations cited in the Court’s discussion of Rule 9(b), see

                                  8    supra § A.3.a., and timeliness, see supra § A.3.b., are in large part also relevant to the

                                  9    issue of reliance. Although Beasley alleges he relied on the “0g Trans Fat” claim in

                                  10   purchasing Coffee-mate (see FAC ¶ 75 (alleging Beasley “relied” on such claim “as a

                                  11   substantial factor in some of his purchases of Coffee-mate”); id. ¶ 144 (alleging Beasley,

                                  12   “on at least one occasion, would not have purchased Coffee-mate absent” such claim)),
Northern District of California
 United States District Court




                                  13   he has not alleged whether those purchases were made before or after January 2017,

                                  14   the month in which he allegedly learned the inclusion of trans fat in any amount was

                                  15   harmful. Moreover, Beasley’s allegation that he “was seeking a product made with safe

                                  16   and lawful ingredients” (see id. ¶ 140) does not suffice to allege he was seeking to

                                  17   purchase a product without any trans fat, nor does he otherwise draw a connection

                                  18   between the “0g Trans Fat” statements and his decision to purchase Coffee-mate.

                                  19          Under such circumstances, the Court finds the Third and Fourth Causes of Action

                                  20   are subject to dismissal on the above-discussed additional ground as well.

                                  21                 d.     Principles of Equity
                                  22          Defendants make an additional argument that Beasley’s labeling claims are

                                  23   “bar[red]” by “[p]rinciples of equity.” (See Mot. at 13:18.) In that regard, defendants rely

                                  24   on two district court decisions in which the plaintiffs’ challenges to “0g Trans Fat” labeling

                                  25   were found preempted, see Carrea v. Dreyer’s Grand Ice Cream, Inc., 2011 WL 159380,

                                  26   at *4 (N.D. Cal. 2011), aff’d, 475 F. App’x 113, 116 (9th Cir. 2012); see also Backus, 167

                                  27

                                  28
                                                                                     21
                                  1    F. Supp. 3d at 1076,17 and contend that, given such rulings, Nestlé had “every reason

                                  2    and right . . . to conclude that its products could legally bear [the ‘0g Trans Fat’] label

                                  3    claim at the time that it made labeling decisions regarding Coffee-mate packaging” (see

                                  4    Mot. at 14:11–13 (emphasis omitted)).

                                  5           As Beasley points out, defendants have not cited to any authority acknowledging

                                  6    such an “equity” argument, and the Court finds defendants’ asserted reliance thereon

                                  7    unpersuasive.

                                  8                  e.     Retailer Defendants
                                  9           As alleged against the retailers, defendants contend Beasley’s claims fail for the

                                  10   additional reason that the FAC “does not allege any actionable wrongdoing on their part.”

                                  11   (See Mot. at 15:21–22.) In particular, defendants argue, Beasley does not allege the

                                  12   retailers “were involved with or had any control over the labels that Nestle used on its
Northern District of California
 United States District Court




                                  13   products” (see id. at 16:1–2) and that he cannot hold the retailers “vicariously liable for

                                  14   allegedly false statements attributable to the manufacturer” (see id. at 16:15–16).

                                  15          Relying on the “unlawful” prong of the UCL, Beasley contends he has alleged the

                                  16   retailers’ “sale of Coffee-mate violated” California law. (See Opp’n at 5:23–24 (emphasis

                                  17   in original).) In particular, Beasley cites four provisions of the Sherman Food, Drug, and

                                  18   Cosmetic Law (“Sherman Law”) pertaining to false advertising and misbranding, which

                                  19   Beasley characterizes as “strict liability statutes” that “explicitly place equal duties on

                                  20   manufacturers and sellers of foods.” (See id. at 5:7–8.)

                                  21          In proscribing “unlawful” business practices, the UCL “borrows violations of other

                                  22   laws and treats them as unlawful practices” that it makes “independently actionable.”

                                  23   See Cel-Tech Comm., Inc. v. Los Angeles Cellular Tel. Co., 20 Cal.4th 163, 181 (1999)

                                  24   (internal quotation and citation omitted). A UCL claim, however, “cannot be predicated

                                  25   on vicarious liability,” see Emery v. Visa Int’l Serv. Ass’n, 95 Cal. App. 4th 952, 960

                                  26
                                  27          17
                                                 The preemption holding was later abrogated. See Hawkins, 906 F.3d at 771–72
                                  28   & n. (rejecting reasoning in Carrea).

                                                                                     22
                                  1    (2002); rather, “[a] defendant’s liability must be based on his personal participation in the

                                  2    unlawful practices and unbridled control over the practices that are found to violate” the

                                  3    UCL, see id. (internal quotation and citation omitted).

                                  4           The provisions of the Sherman Law upon which Beasley relies make it “unlawful

                                  5    for any person” to: (1) “manufacture, sell, deliver, hold, or offer for sale any food . . . that

                                  6    is “falsely advertised,” see Cal. Health & Safety Code § 110395; (2) “receive in commerce

                                  7    any food . . . that is falsely advertised or to deliver or proffer for delivery any such food,”

                                  8    see id. § 110400; (3) “manufacture, sell, deliver, hold, or offer for sale any food that is

                                  9    misbranded,” see id. § 110760; and (4) “receive in commerce any food that is

                                  10   misbranded or to deliver or proffer for delivery any such food,” see id. § 110770.

                                  11          The above-cited provisions do not, by their own terms, restrict liability to

                                  12   manufacturers,18 and the FAC, while not a model of clarity, does allege the retailers
Northern District of California
 United States District Court




                                  13   “unlawfully sold Coffee-mate at their grocery stores” (see FAC ¶ 4), for which sales,

                                  14   Beasley has clarified in his opposition, he seeks to hold the retailers liable (see Opp’n at

                                  15   5:23–24). Moreover, provisions similar to those on which Beasley relies have been

                                  16   applied to sellers other than manufacturers. See, e.g., Farm Raised Salmon Cases, 42

                                  17   Cal.4th 1077, 1083–84, 1090 (2008) (reversing dismissal of UCL claims that were

                                  18   predicated on Sherman Law food-labeling provisions, where plaintiffs alleged grocery

                                  19   stores sold salmon without disclosing use of color additives by fish farmers); People v.

                                  20   Beggs, 69 Cal. App. 2d Supp. 819, 821–22 (1945) (affirming Sherman Law convictions of

                                  21   non-manufacturer defendants who sold onions in sacks bearing labels that

                                  22   misrepresented their weight, notwithstanding defendants’ lack of knowledge as to

                                  23   misrepresentation). By contrast, the cases on which defendants rely either make no

                                  24   reference to the Sherman Law, see, e.g., Herron v. Best Buy Co., Inc., 924 F. Supp. 2d

                                  25   1161, 1168–69 (E.D. Cal. 2013) (addressing alleged misrepresentation pertaining to

                                  26
                                              18
                                  27           Defendants do not contend the retailers are immune from prosecution under the
                                       Sherman Law, see Cal. Health & Safety Code § 110245, nor do they invoke any
                                  28   exception thereunder, see, e.g., id. § 110385.

                                                                                      23
                                  1    battery life of laptop), or were decided on an issue other than retailer liability, see, e.g.,

                                  2    Brazil v. Dole Packaged Foods, LLC, 660 F. App’x 531, 534 (9th Cir. 2016) (affirming

                                  3    dismissal of Sherman Law claim brought against producer of allegedly mislabeled

                                  4    packaged fruit, on ground plaintiff “did not see” misrepresentation prior to purchase; also

                                  5    describing as “outlandish” any suggestion consumer could be held liable for receiving

                                  6    mislabeled product).

                                  7           Consequently, although, as discussed in earlier sections, the claims against the

                                  8    retailer defendants are subject to dismissal, those claims are not subject to dismissal on

                                  9    the above-discussed additional ground.

                                  10          4.     Leave to Amend
                                  11          In his opposition, Beasley requests leave to amend “to correct any errors or

                                  12   deficiencies the Court finds.” (See Opp’n at 24:15.) Defendants seek dismissal of the
Northern District of California
 United States District Court




                                  13   entire case with prejudice.

                                  14          Pursuant to Federal Rule of Civil Procedure 15, a “court should freely give leave

                                  15   [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Dismissal without leave

                                  16   to amend is improper unless it is clear . . . that the complaint could not be saved by any

                                  17   amendment.” Missouri ex rel. Koster v. Harris, 847 F.3d 646, 655–56 (9th Cir. 2017)

                                  18   (internal quotation and citation omitted). Leave to amend is properly denied, however,

                                  19   “where the amendment would be futile.” See id. at 656 (internal quotation and citation

                                  20   omitted) (explaining amendment is futile “when no set of facts can be proved under the

                                  21   amendment to the pleadings that would constitute a valid and sufficient claim or defense”

                                  22   (internal quotation and citation omitted)).

                                  23          Here, with respect to Beasley’s use claims, given the Court’s finding as to

                                  24   preemption, any amendment would be futile. With respect to the labeling claims,

                                  25   however, it is not clear the FAC could not be saved by amendment. Accordingly, the

                                  26   Court will deny Beasley’s request to amend as to the First and Second Causes of Action,

                                  27   and grant the request as to the Third through Sixth Causes of Action.

                                  28
                                                                                      24
                                  1    B.       Motion to Strike

                                  2             Nestlé moves to strike in their entirety paragraphs 82–126 of the FAC, a section

                                  3    wherein Beasley alleges Nestlé has “a pattern and practice of oppressive and unlawful

                                  4    conduct toward consumers” (see FAC ¶ 82), which allegations, Nestlé contends, are

                                  5    “immaterial, impertinent, and scandalous” (see Nestlé Mot. at 2:22). In response,

                                  6    Beasley argues said allegations show “Nestle’s practice of knowing disregard for the

                                  7    health and safety of consumers” (see Pl.’s Opp’n to Mot. to Strike, filed June 6, 2019

                                  8    (“Opp’n to Nestlé Mot.”), at 7:17) and, consequently, are “relevant to a punitive damages

                                  9    [analysis under the CLRA] or unfair business practice analysis [under the UCL]” (see id.

                                  10   at 7:19–20; see also id. at 1:4–9).

                                  11            Pursuant to Rule 12(f), “[t]he court may strike from a pleading . . . any . . .

                                  12   immaterial, impertinent, or scandalous matter.” See Fed. R. Civ. P. 12(f). “Immaterial
Northern District of California
 United States District Court




                                  13   matter is that which has no essential or important relationship to the claim for relief or the

                                  14   defenses being pleaded.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir.

                                  15   1993) (internal quotation and citation omitted), rev’d on other grounds, 510 U.S. 517

                                  16   (1994). “Impertinent matter consists of statements that do not pertain, and are not

                                  17   necessary, to the issues in question.” See id. (internal quotation and citation omitted).

                                  18   Scandalous matter “improperly casts a derogatory light on someone.” See Sirois v. East

                                  19   West Partners, Inc., 285 F. Supp. 3d 1152, 1162 n.8 (D. Haw. 2018) (internal quotation

                                  20   and citation omitted). “Motions to strike are generally not granted unless it is clear that

                                  21   the matter to be stricken could have no possible bearing on the subject matter of the

                                  22   litigation.” LeDuc v. Kentucky Cent. Life Ins. Co., 814 F. Supp. 820, 830 (N.D. Cal.

                                  23   1992).

                                  24            Here, the challenged paragraphs allege Nestlé: (1) “promot[ed] . . . the ringleaders

                                  25   in a criminal price fixing conspiracy” pertaining to the pricing of chocolate (see FAC at

                                  26   15:1); (2) “lies to women in developing countries, using saleswomen dressed as nurses,

                                  27   telling them Nestle powder formula is superior to mother’s breast milk” (see id. at 16:14–

                                  28   15); (3) “does business with cocoa bean companies that use child slave labor” (see id. at
                                                                                       25
                                  1    19:10); (4) has been warned by the Food and Drug Administration (“FDA”) that “its

                                  2    Gerber baby foods have ‘unauthorized’ and ‘misleading’ label claims and websites” (see

                                  3    id. at 20:12–13); and (5) “targets parents of older children with false and misleading

                                  4    advertising on its diabetes-inducing junk foods” (see id. at 21:12–14) and has received

                                  5    “warning letter[s]” from the FDA in connection therewith (see id. at 21:15–22:1).

                                  6           As Nestlé points out, none of the above-referenced allegations of misconduct

                                  7    relate to Coffee-mate, the only product at issue, or to Beasley’s claims regarding the use

                                  8    of PHO or the “0g Trans Fat” statements, and, contrary to Beasley’s contention, the Court

                                  9    finds the challenged allegations do not, for purposes of an award of punitive damages or

                                  10   under the UCL, show conduct “similar” to that at issue. (See id. at 7:14.) As relevant to

                                  11   punitive damages, “similar” conduct is conduct that “replicates the prior transgressions,”

                                  12   see State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 422–24 (2003) (holding
Northern District of California
 United States District Court




                                  13   “[a] defendant’s dissimilar acts, independent from the acts upon which liability was

                                  14   premised, may not serve as the basis for punitive damages”; explaining “[a] defendant

                                  15   should be punished for the conduct that harmed the plaintiff, not for being an unsavory

                                  16   individual or business”), and, as Nestlé points out, Beasley “cites to no case law that

                                  17   establishes a different standard exists for his UCL claim” (see Reply at 3:5–6). Here, the

                                  18   challenged allegations pertain to products, labeling, and advertising wholly different from

                                  19   that encountered by Beasley.19

                                  20          Lastly, given how far afield the challenged allegations range from the conduct and

                                  21   claims at issue in the instant case, the Court agrees with Nestlé that their inclusion in the

                                  22   FAC serves “solely to prejudice Nestlé by painting it as a bad actor.” (See Nestlé Mot. at

                                  23   5:5–6.)

                                  24          In sum, the Court finds the challenged allegations are “immaterial, impertinent,

                                  25   [and] scandalous,” see Fed. R. Civ. P. 12(f), and, accordingly, paragraphs 82–126 will be

                                  26
                                  27
                                              19
                                                In light of the above finding, the Court does not address herein Nestlé USA’s
                                       additional argument that the allegations as to price-fixing and infant formula pertain to
                                  28   Nestlé entities other than Nestlé USA.

                                                                                    26
                                  1    stricken from the FAC.

                                  2                                          CONCLUSION

                                  3           For the reasons stated:

                                  4           1.     Defendants’ Motion to Dismiss is hereby GRANTED, and Beasley is hereby

                                  5    afforded leave to amend his labeling claims to cure the deficiencies identified above.

                                  6           2.     Nestlé’s Motion to Strike is hereby GRANTED.

                                  7           3.     Beasley’s Second Amended Complaint, if any, shall be filed no later than

                                  8    October 7, 2019. In any Second Amended Complaint, Beasley may, as noted, amend to

                                  9    cure the deficiencies in his labeling claims but may not add new claims or defendants

                                  10   without first obtaining leave of court. See Fed. R. Civ. P. 15(a)(2); Fed. R. Civ. P.

                                  11   16(b)(4).

                                  12          In light of the above, the case management conference, currently scheduled for
Northern District of California
 United States District Court




                                  13   September 27, 2019, is hereby CONTINUED to January 31, 2020, at 10:30 a.m. A Joint

                                  14   Case Management Statement shall be filed no later than January 24, 2020.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: September 16, 2019
                                                                                               MAXINE M. CHESNEY
                                  18                                                           United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    27
